                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

REINALDO MANSO,

               Plaintiff,

v.                                                 Case No: 2:18-cv-283-FtM-38MRM

D. & R. GRANITE AND MARBLE,
LLC and RONALD BOFFIL,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (“R&R”) (Doc. 23), recommending that the parties’ Renewed Joint

Motion for Approval of Settlement (Doc. 21) be granted with modifications. No party has

objected to the R&R, and the period to do so has lapsed. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, and the court may accept, reject, or modify



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
the findings in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776,

779 n.9 (11th Cir. 1993). The district judge reviews legal conclusions de novo, even in

the absence of an objection. Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994).

       Here, Judge McCoy recommends that the parties’ Joint Motion be granted, but

with modifications to the proposed settlement. (Doc. 23). Judge McCoy recommends

that the Court invoke the Proposed Settlement Agreement’s Severability clause to sever

and strike the Non-Disparaging Remarks provision and the language about the indefinite

retention of jurisdiction by this Court. After conducting an independent examination of the

file and on consideration of Judge McCoy’s findings and recommendations, the Court

accepts the R&R.

       Accordingly, it is now

       ORDERED:

       The Report and Recommendation (Doc. 23) is ACCEPTED and ADOPTED and

the findings are incorporated herein.

       1. The Settlement Agreement (Doc. 21-1) are severed and stricken: (a) the Non-

          Disparaging Remarks provision (Doc. 21-1 at 2 ¶ 8); and (b) the language, “with

          the court retaining jurisdiction to enforce the terms of this agreement” (Doc. 21-

          1 at 1 ¶ 3).

       2. The Parties’ Renewed Joint Motion for Approval of Settlement (Doc. 21) is

          GRANTED subject to the modifications, and the Settlement Agreement is

          approved as modified.




                                            2
      3. The Clerk is DIRECTED to DISMISS with prejudice this action, terminate all

         pending motions, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 18th day of October, 2018.




Copies: All Parties of Record




                                          3
